Holmes, J.,
concurring in part and dissenting in part.
I am in agreement that the motions of defendants Ferguson, Quilter and Fisher to dismiss this action and motions of Ferguson and Quilter for a jury trial should be overruled, and would accordingly approve such an entry. However, I am in disagreement with those portions of the entry in which the majority in essence questions (if not denies) the standing of the plaintiffs Voinovich, Taft and Aronoff to bring this action.
The defendants Ferguson and Quilter have from the outset of this proceeding not only questioned the standing of these plaintiffs, but also questioned the jurisdiction of this court to entertain this action which has been presented in the form of a declaratory judgment action. Further, the defendants claim that this.matter may not be entertained here, in that there has been no justiciable case or controversy presented to this court. These are the issues that the majority of this panel, by this entry, concludes are in need of additional briefing before this court will be in position to decide the merits. With this I disagree in that there has been ample briefing before this court to lawfully conclude that not only do the plaintiffs have standing to bring this action, but there is indeed a justiciable controversy presented to this court, and this court does indeed have jurisdiction in this instance to entertain this action sounding in declaratory judgment.
At the outset, it is my position that this court does have jurisdiction in this matter to entertain a declaratory judgment action, and the power to award declaratory relief herein. The fount of such authority is to be found in *1226Section 13, Article XI of the Ohio Constitution, which grants to the Supreme Court not only original but exclusive jurisdiction in all cases arising under Article XI which are concerned with the subject of apportionment. Such section, in pertinent part, is as follows:
“The supreme court of Ohio shall have exclusive, original jurisdiction in all cases arising under this Article. In the event that any section of this Constitution relating to apportionment or any plan of apportionment made by the persons responsible for apportionment, by a majority of their number, is determined to be invalid by either the supreme court of Ohio, or the supreme court of the United States, then notwithstanding any other provisions of this Constitution, the persons responsible for apportionment by a majority of their number shall ascertain and determine a plan of apportionment in conformity with such provisions of this Constitution as are then valid, including establishing terms of office and election of members of the general assembly from districts designated in the plan, to be used until the next regular apportionment in conformity with such provisions of this Constitution as are then valid.”
Although generally appellate courts, inclusive of this court, do not entertain original actions seeking declaratory judgments, this case presents the unique situation in which by Constitution this court has been empowered with exclusive jurisdiction over actions concerning the constitutionally provided apportionment process. This exclusive jurisdiction does not provide for the specific remedy or manner by which this court shall proceed to make its determination in these controversies. However, this court does have the sua sponte power to select the appropriate form of action and manner in which it proceeds to carry out this constitutionally granted exclusive jurisdiction. The appropriate action to determine issues presented to this court under Article XI may well be by way of declaratory judgment.
Within the spirit of the Declaratory Judgment Act, an action for declaratory judgment may be entertained by a court, in the exercise of its sound discretion, where a justiciable controversy exists between adverse parties, and speedy relief is necessary to the preservation of rights which may otherwise be impaired or lost. Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St.2d 93, 63 O.O.2d 149, 296 N.E.2d 261, paragraph one of the syllabus. See, generally, Corron v. Corron (1988), 40 Ohio St.3d 75, 531 N.E.2d 708. A declaratory judgment action seeking the construction of a statute or a law may be maintained without the plaintiff either attacking or supporting the validity of such law. Eudela v. Rogers (1984), 9 Ohio St.3d 159, 9 OBR 448, 459 N.E.2d 539. Accordingly, in Pack v. Cleveland (1982), 1 *1227Ohio St.3d 129, 131, 1 OBR 166, 168, 438 N.E.2d 434, 437, I, on behalf of the majority, stated:
“Where a complainant asserts the validity of a law in a declaratory judgment proceeding and shows that he is affected by, or materially interested in, a statute or ordinance, and that he has a justiciable cause concerning such law, the litigant’s standing may be established. A justiciable cause may be shown in these instances by the relationship of the parties concerned with the application of the law, and there need not be an actual controversy or violation of the ordinance to give one standing.”
There are indeed a real controversy and justiciable issues between the parties here. First, it must be noted that the plaintiffs are the Republican majority members of the body constitutionally provided by way of Section 1, Article XI for the apportionment of the state for membership in the General Assembly. This body is referred to as the “Apportionment Board.” After convening such group upon call by the Governor, an apportionment plan was formulated by the plaintiffs and published by the Governor on October 5, 1991, as required by Section 1, Article XI. The instant case involves the constitutionality of such plan. The plaintiffs have authored such plan and feel that they have devised such to the best of their ability within the framework of Article XI. However, they bring this action stating that there exists some question of conflict of such plan and certain provisions of Article XI, and that there presently exists a real, substantial and justiciable dispute and controversy between the parties concerning the correct construction of Sections 3, 4, 7, 8, 9, 10 and 11, Article XI of the Ohio Constitution under the plan and the facts of this case.
The plan having been adopted and published, there would seem to be no question that there is more than an advisory opinion sought from this court. What is sought is a determination of the constitutionality of this plan by the plaintiffs. The defendant Henry and the defendant Drake have filed answers and counterclaims herein seeking the declaration of such plan, at least as it affects their senatorial districts, to be held unconstitutional.
The defendants Ferguson and Quilter purportedly filed an answer and counterclaim to the plaintiffs’ first complaint (which consisted of filings that were originally made after removal to the federal district court). In such counterclaim these defendants attacked the constitutionality of the plan.1
*1228Furthermore, as evidencing that an actual controversy exists between these parties concerning this apportionment plan, it may be noted that there is at least one action pending in federal court brought by these defendants Ferguson and Quilter, as well as other electors throughout the state, attacking the apportionment plan as presented by these plaintiffs as being invalid under the Ohio and federal Constitutions.2
It should be clear that there, in fact, exists an actual controversy. There is little legal reality in the assertion that no controversy exists between the plaintiffs and the defendants, while at the same time pursuing their claims and cross-claims against these plaintiffs in other forums.
Defendant Fisher, the Attorney General of Ohio, as well as the defendants Ferguson and Quilter, also assert that the plaintiffs lack standing to bring this action. This argument I believe to have no merit. First, the plaintiffs bring this action not only in their official capacities as members of the so-called Apportionment Board, but also as qualified electors of the state of Ohio. The plaintiffs in their official capacities are the persons responsible for the apportionment of this state for members of the General Assembly, and as such have a direct and immediate interest in supporting the validity of the plan they adopted. Exemplary of such interests of the plaintiffs in the apportionment plan may be shown by again referring to the federal actions filed questioning the validity of the plan. In all such actions these plaintiffs were named as defendants, and as such were expected to defend the validity of the plan.
Further, the plaintiffs have a real stake and standing in this plan as questioned in that if, after a review upon the merits of such plan, it is held by this court to be in conflict with Sections 3, 4, 7, 8, 9, 10 or 11, Article XI of the Ohio Constitution, the “Apportionment Board” or a majority thereof must, pursuant to Section 13, Article XI, again convene to “ascertain and determine a plan of apportionment in conformity with such provisions of this Constitution as are then valid * * *.”
Accordingly, the Constitution has placed an additional and continuing concern and burden upon the members of the “Apportionment Board” to respond to any judicial construction of the plan finding portions thereof unconstitutional or invalid. These concerns, and potential burdens of additional voluminous work upon a new plan, provide additional tangible evidence of the standing of these plaintiffs.
One last commentary may be made relative to the standing of these plaintiffs in this matter. Plaintiffs do have a personal stake in the outcome of *1229this case as they have been named as defendants in the Quilter case, in which the plaintiffs herein have sought, inter alia, monetary relief in the form of attorney fees and costs under Sections 1983, 1988 and 1973Z (e), Title 42, U.S.Code. One of the alleged violations in that case is of Article XI of the Ohio Constitution. Given that the United States Supreme Court has recently concluded that public officials may be held personally liable under Section 1983, Hafer v. Melo (1991), 502 U.S. -, 112 S.Ct. 358, 116 L.Ed.2d 301, plaintiffs have a personal stake in this litigation commenced for the purpose of establishing that they acted properly under and correctly interpreted Article XI of the Ohio Constitution. Clearly, therefore, plaintiffs have standing to maintain this action.
The parties plaintiff to this matter, as well as the parties defendant, Ferguson, Quilter and Fisher, have heretofore filed briefs on all the preliminary issues including the jurisdiction of this court in declaratory judgment actions, whether or not a justiciable controversy exists, and the standing of the plaintiffs to bring this action. There is no need to brief these matters further. To increase the bulk of material before us here not only enlarges this legal gargantuan creature, but extends the time within which a final determination may be made upon the merits of the important constitutional questions presented. By law in Ohio, election cases are given priority by the courts in their determinations and this is because of specified filing dates for candidacy for elective offices. The filing date for candidates for the November 1992 elections is February 20,1992, so it becomes clear the need for rather immediate action by this court to determine the state constitutional issues presented by the plaintiffs, as well as any that might be presented through counterclaims of defendants Ferguson and Quilter.
Therefore, I would deny the motions of defendants Ferguson, Quilter and Fisher to dismiss the action, and would deny the motions of Ferguson and Quilter for a jury trial hereof, but would not order additional briefing on the jurisdictional issues. I would permit the filing of answers by the defendants and cross-claims pursuant to the pertinent Civil Rules. Further, within the allowability of the timing of the Civil Rules, I would bring this matter on expeditiously to a determination upon the merits.

. Following this court’s order of November 20, 1991 granting plaintiffs’ motion to amend their complaint, defendants Ferguson and Quilter withdrew their purported answer and counterclaim, first amended answer and counterclaim, and motion for leave to file a second amended answer and counterclaim. Defendants Ferguson and Quilter, in conscious disregard of this court’s order of November 20, 1991, have failed to answer plaintiffs’ amended complaint.


. Quilter v. Voinovich (pending), N.D.Ohio No. 5:91CV2219, unreported.